DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-10, 14-18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by USPN 2019/0197292 to Abeywardena et al. (“Abeywardena”).

As to claim 1, Abeywardena discloses a method comprising: 
obtaining, by one or more processors, image data corresponding to at least one image captured by an aerial vehicle (AV), the obtained image data comprising a first representation that provides a representation of at least a portion of surroundings of the AV (Figs. 2-4; Fig. 7, element 710; paragraphs 29-33, 43-47, wherein the most recent image obtained by the UAV corresponds to a first representation of at least a portion of surroundings of the UAV);
accessing, by the one or more processors, existing image data from an image database, the existing image data comprising a second representation, wherein the image database is configured to at least enable visual positioning of a device (Fig. 4; Fig. 7, element 725; paragraphs 33-36, 48-50, wherein the a map, corresponding to image data, is accessed from a database of maps that enable visual positioning of the UAV device, and the map selected corresponds to a second representation); 
determining, by the one or more processors, based at least in part on a comparison of the first representation and the second representation, whether the second representation provides a representation of an environment that at least partially overlaps the at least a portion of the surroundings of the AV (Fig. 5; Fig. 7, element 730; paragraphs 33-36, 51-52, wherein the map (second representation) and image obtained by the UAV (first representation) are compared to determine the overlapping/matching portions of the representations, the map having been selected because it provides a representation of the environment overlapping the surroundings of the UAV); 
based at least in part on the determination of whether the second representation represents an environment that at least partially overlaps the at least a portion of the surroundings of the AV, identifying, by the one or more processors, at least one difference or similarity in an overlap of the representation of the environment and the at least a portion of the surroundings of the AV (Fig. 5; paragraphs 33-36, 51-52, wherein similarities and differences between the map and image obtained by the UAV are identified during the comparison); and 
generating, by the one or more processors, an update to the image database based at least in part on the at least one difference or similarity (paragraph 24, 35 and page 6, claims 16 and 18, wherein differences between the map and image obtained by the UAV are used to update the map in the database).


As to claim 2, Abeywardena discloses the method of claim 1, further comprising, based at least in part on the determination of whether the second representation represents an environment that at least partially overlaps the at least a portion of the surroundings of the AV, determining a position estimate for the AV (Fig. 7, element 735; paragraphs 36-38 and 52, wherein the location/position of the UAV is determined based on the comparison and determination of overlapping/matching portions of the map and image obtained by the UAV).

As to claim 3, Abeywardena discloses the method of claim 1, wherein the one or more processors are part of an edge device (Fig. 2, element 510; Fig. 7, elements 725-745; paragraphs 30, 32, 33, 45 and 53, wherein the base station and transceiver (i.e. cell phone tower) corresponds to the claimed “edge” device). 

As to claim 4, Abeywardena discloses the method of claim 3, wherein the edge device stores the image database and the image database comprises image data corresponding to an environment within a broadcast region of the edge device (Fig. 2, element 510; Fig. 7, elements 725-745; paragraphs 30, 32, 33, 45 and 53, wherein the base station and transceiver (i.e. cell phone tower) corresponds to the claimed “edge” device and the base station comprises a map database comprising maps/image data corresponding to the geographical region/environment within a broadcast region of the base station and transceiver).  

As to claim 6, Abeywardena discloses the method of claim 3, wherein the at least one image is a part of a stream of images (Fig. 4; paragraph 29-31, wherein a stream of images is acquired during the flight of the UAV).  

As to claim 7, Abeywardena discloses the method of claim 1, wherein each of the first representation and the second representation comprise at least one of 
(a) a color-coded pixel array (paragraphs 27-29, 33, 36, wherein the map and image obtained by the UAV are made up of pixel arrays and each pixel is necessarily color-coded) OR 
(b) a representation of a boundary identified in the corresponding image data (Figs. 4, 5; paragraphs 33-36, wherein the map and image obtained by the UAV are representations of identified boundaries (XYZ coordinates) in the image data of each).  

As to claim 8, Abeywardena discloses the method of claim 1, further comprising analyzing the at least one image to generate the first representation (paragraph 23, 32, wherein the image obtained by the UAV is analyzed or preprocessed to generate the first representation).  

As to claim 9, Abeywardena discloses the method of claim 1, wherein the image data comprises a plurality of instances of image data that each correspond to a respective at least one image that provides a representation that overlaps at least in part with the environment, and the method further comprises determining a plurality of differences and/or similarities in the overlap of at least one of (a) one or more pairs of instances of image data of the plurality of instances of image data or (b) one or more instances of image data of the plurality of instances of image data and the existing image data, wherein the update to the image database is generated based on the plurality of differences and/or similarities (Fig. 4, elements 610, 620; paragraphs 24, 29-31, 33-36, wherein a plurality of images are acquired during the flight of the UAV and the differences between each image and the maps comprising the existing image data are used to update the map in the database).  

As to claim 10, Abeywardena discloses the method of claim 1, wherein the at least one image provides an aerial view of the at least a portion of the surroundings of the AV and the existing image data stored in the image database provides an aerial view of the environment (Figs. 4, 5, wherein the map and image obtained by the UAV provide aerial views of the environment surrounding the UAV).  

As to claim 14, Abeywardena discloses the method of claim 1, further comprising:
generating an updated database by updating the image database based on the generated update; and extracting point of interest data from image data stored in the updated database (paragraph 24, 35 and page 6, claims 16 and 18, wherein differences between the map and image obtained by the UAV can be used to update the map in the database and the updated map is used in subsequent comparisons in which points of interest data are extracted and matched to subsequent images obtained by the UAV).

	Regarding claim 15, Abeywardena discloses an apparatus comprising at least one processor, at least one memory storing computer program code, and a communications interface, the at least on memory and the computer program code configured to, with the processor, cause the apparatus to perform the method outlined in claim 1, see figures 6a, 6b and paragraphs 41-45, 53-54.

	Regarding claim 16, please refer to the rejection of claim 2 above.
	Regarding claim 17, please refer to the rejections of claims 3 and 4 above.
	Regarding claim 18, please refer to the rejection of claim 7 above.
	Regarding claim 20, please refer to the rejections of claims 1 and 15 above.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over USPN 2019/0197292 to Abeywardena et al. (“Abeywardena”) in view of US 2022/0368958 to Izutsu.

As to claim 5, Abeywardena discloses the method of claim 4, wherein the broadcast region corresponds to a broadcast range of at least one of short-range transmission or peer-to-peer transmissions (paragraphs 19, 23, 30, 44, wherein the broadcast range/region corresponds to the range/region within transmission range of a cell phone tower communicating with the UAV).
Abeywardena does not disclose expressly that the short-range or peer-to-peer transmission is “5G”.
Izutsu discloses use of 5G transmission of images/videos from a UAV/drone to a cell phone tower (paragraph 24).
Abeywardena & Izutsu are combinable because they are from the same art of transmitting images from a UAV/drone to a cell phone tower.
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to incorporate the use of 5G transmission of images/videos from a UAV/drone to a cell phone tower, as taught by Izutsu, into the method disclosed by Abeywardena.
The suggestion/motivation for doing so would have been provide transmission of high-resolution live video/images simultaneously to devices with low delay (Izutsu, paragraph 24).
	Further, Izutsu's known technique of using 5G transmission of images/videos from a UAV/drone to a cell phone tower would have been recognized by one skilled in the art as applicable to the "base" process of Abeywardena and the results would have been predictable.
Therefore, it would have been obvious to combine Abeywardena with Izutsu to obtain the invention as specified in claim 5.

Claims 11-13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over USPN 2019/0197292 to Abeywardena et al. (“Abeywardena”) in view of US 2014/0257595 to Tillmann.

As to claim 11, Abeywardena discloses the method of claim 10.
Abeywardena does not disclose expressly transforming the aerial view of the environment to a street perspective view and providing the street perspective view such that the street perspective view is received by a computing device for use in a positioning and/or navigation-related function.
Tillmann discloses a process of providing at least one aerial view image of the surrounding of an AV and transforming the aerial view of the environment to a street perspective view and providing the street perspective view such that the street perspective view is received by a computing device for use in a positioning and/or navigation-related function (Fig. 9; paragraphs 04, 58-61, wherein the aerial view image is transformed into a street perspective view through its combination with at least one terrestrial image, the street perspective view being displayed to the user on the computing device of the terrestrial vehicle for use in position and navigation-related functions).
Abeywardena & Tillmann are combinable because they are from the same art of processing aerial view images.
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to incorporate the technique of transforming an aerial view of the environment to a street perspective view and providing the street perspective view such that the street perspective view is received by a computing device for use in a positioning and navigation-related function, as taught by Tillmann, into the method disclosed by Abeywardena.
The suggestion/motivation for doing so would have been to provide a level of detail available in images collected by vehicle mounted cameras but from another perspective (Tillmann, paragraphs 02-03).
	Further, Tillmann's known technique of transforming an aerial view of the environment to a street perspective view and providing the street perspective view such that the street perspective view is received by a computing device for use in a positioning and navigation-related function would have been recognized by one skilled in the art as applicable to the "base" process of Abeywardena and the results would have been predictable.
Therefore, it would have been obvious to combine Abeywardena with Tillmann to obtain the invention as specified in claim 11.
 
As to claim 12, the combination of Abeywardena and Tillmann discloses the method of claim 11, wherein the computing device is configured to provide the street perspective view via a display thereof (Tillmann, paragraphs 58-61, wherein the street perspective view is displayed on the computing device of the terrestrial vehicle).  

As to claim 13, the combination of Abeywardena and Tillmann discloses the method of claim 12, wherein the street perspective view is provided as part of a see-through virtual reality display (Tillmann, paragraphs 58-61, wherein the street perspective view is provided as part of see-through virtual reality display that includes addresses or points of interest rendered thereon).  

	As to claim 19, please refer to the rejection of claim 11 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See attached PTO-892.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON W CARTER whose telephone number is (571)272-7445. The examiner can normally be reached 8am - 5pm (Mon - Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on 571-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON W CARTER/Primary Examiner, Art Unit 2665